Nadeau, J.,
dissenting. I cannot join in today’s holding, because I believe the planning board acted unreasonably in failing to afford the plaintiff a meaningful opportunity to address its concerns. See Richmond Co. v. City of Concord, 149 N.H. 312, 314 (2003).
*81In this case, the planning board meeting was held on December 3, 2002. The minutes of that meeting reflect that the board peppered the plaintiff and its representative with questions and voiced concerns regarding the noise, safety, and aesthetics of the plaintiffs flagpole. For example, board member Katherine Dawson “wondered if [the flag] wouldn’t be noisy.” Another board member, Michelle Jackson, noted, “she didn’t feel the residents would want to see a flag the size of their homes or hear the noise it would make during windy conditions.” Sandy Plessner, another board member, “asked what one would do if the flag became covered with ice and it were to get windy. [She] stated the ice could break off and fall to the ground.” Ms. Dawson “stated the possibility existed for a flag pole to fall over in an ice storm.” At the close of public comment, the board approved only a fifty-foot flagpole. The following day, the board issued its notice of decision. The superior court affirmed the ruling, noting that the plaintiff “failed to sustain its burden of addressing [the board’s] concerns about safety, noise, and the effect on the area aesthetics.”
I disagree with the superior court’s ruling, as it ignores the reasons why the plaintiff failed to meet its burden the night of the board meeting in the first instance. First, at the time the plaintiff sought site plan approval, no zoning regulation prohibited the installation of a flagpole, nor had any restriction been enacted by the board limiting the height of flagpoles to fifty feet. Given that the plaintiffs proposal was not subject to any particular zoning or planning regulation, I cannot, unlike the majority, fault the plaintiff for being ill-prepared to answer the board’s flagpole concerns the night of the meeting.
Second, especially when, as here, the concerns of the board are wholly speculative, the plaintiff should have been afforded more time to respond. To hold otherwise requires applicants for site plan review to anticipate and answer the whims of each board member in order to ensure that their proposals are approved. I find this result untenable, because the review process does not confer unfettered discretion upon local planning boards. 15 P. Loughlin, New Hampshire Practice, Land Use, Planning and ZONING § 30.09, at 437 (2000). As the majority recognizes, the authority to conduct site plan review “does not give the planning board the authority to deny a particular use simply because it does not feel that the proposed use is an appropriate use of the land.” Id. Indeed, “[i]f the planning board could deny uses it thought to be inappropriate,” zoning would become obsolete, as it would “afford no protection to a landowner.” Id. Accordingly, the musings of individual board members must be tempered by a meaningful opportunity for applicants to respond if site plan review is not to degenerate into a wholly discretionary review process in which the *82unanticipated speculation of board members is permitted to justify its decision.
As such, I would not penalize the plaintiff for being unable to answer the issues raised by the board members during the meeting. Rather, I believe the board should have afforded the plaintiff more time to respond to its concerns before acting upon the site plan. That the plaintiff may not have requested more time to redress the board’s concerns is of no import. As we have previously recognized, in furtherance of Part I, Article 1 of our State Constitution, municipalities have an obligation to provide assistance to all their citizens seeking board approval. Richmond, 149 N.H. at 314-15; see also Savage v. Town of Rye, 120 N.H. 409, 411 (1980). This measure of assistance certainly includes informing applicants not only whether their applications are substantively acceptable but also whether they are technically in order. Savage, 120 N.H. at 411.1 would also include the duty to provide applicants with sufficient time to respond to the board’s concerns.
I would remand the petition to the board so that the plaintiff would have the opportunity to address its flagpole concerns. Therefore, respectfully, I dissent.